DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “the corresponding top end sections” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,038,953 to Radar in view of US Patent No. 5,671,858 to Hsu and US Patent No. 4,775,069 to Stonier.
Regarding claim 1, Radar discloses a collapsible crate (10) movable between an erect configuration (Fig 3) and a collapsed configuration (Fig 1), comprising a top member (12) having two opposing top side sections and two opposing top end sections, a bottom member (14) having two opposing bottom side edges and two opposing bottom end edges, first and second opposing end walls (15), the first and second end walls (15) each being pivotably connected to the top along the corresponding top end sections (col. 3, ll. 40-45), first and second opposing side walls (16), an alignment tab (70) formed in an end edge of the bottom member (14, Fig 7), an opening (88) configured to receive the alignment tab (70), formed in a bottom edge of an end wall (15).  Radar does not teach a stop tab formed on a side wall.  Hsu discloses a collapsible container (Fig 5) and in particular discloses side wall having upper and lower panels (50) including a stop tab (engaging means 60) for strengthening the frame.  One of ordinary skill in the art would have found it obvious to incorporate stop tabs to the side wall at the pivoting sections in order to strength the frame.  Radar further discloses a rail formation (24) in each of opposing first and second end walls (15) but does not explicitly teach the rail formation on the opposing side walls.  However, Stonier discloses a collapsible crate for hanging files (Fig 3) and in particular discloses putting rail formations (110) on side walls (80) as alternative to putting rail formations on end walls (82) (col. 4, ll. 15-20).  One of ordinary skill in the art would have found it obvious to rearrange the rail formations of Radar such that they were located on opposing side walls rather than opposing end walls as suggested by Stonier if one desired to hang different lengths of the folders in different orientations.
Regarding claim 2, Radar further discloses at least one releasable catch (68) configured between a bottom edge of an end wall (15) and an adjacent end edge of the bottom member (14).
Regarding claim 6-7, the modified Radar further discloses a bracket (24 and grooves) on each of the opposing first and second side walls (16) or opposing first and second end walls (15) (Stonier, col. 4, ll. 15-20).
Regarding claim 8, Radar further discloses each side wall comprising upper panel (18, Fig 8) with interlocking projections (75) along a lower edge, lower panel (17, Fig 6) with interlocking projections (51) along upper edge, the first and second interlocking projections pivotally connecting upper and lower panel (Fig 2, col. 5, ll. 20-25).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Hsu, Stonier and US 2003/0006232 to Raghunathan et al. (Raghunathan).
Regarding claim 3, the modified Radar teaches the crate of claim 2 but does not teach the catch including a curved prong.  However, Raghunathan discloses a biased latch hinge and in particular discloses a cooperating system to attach panels comprising a releasable catch comprising an upward curved prong (44) on bottom end edge of bottom member and a receiving notch (32) in bottom edge of end wall, wherein in erect configuration, the upwardly curved prong is wedge in receiving notch (Fig 6) and curved prong biases collapsible crate to remain in erect configuration (54 biases latch in engagement with latch member, thus biasing the crate erect, €0020).  One of ordinary skill in the art would have found it obvious to substitute the cooperating system of Radar with the cooperating system of Raghunathan as suggested by Raghunathan in order to facilitate collapsing of the crate since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Hsu, Stonier and US 2002/0108951 to Zelko.
Regarding claim 4, the modified Radar teaches claim 1 except for a flange extending from side wall to contact adjacent side wall.  Zeiko discloses a collapsible crate (Fig 1) and in particular discloses a flange (29) extending from a side wall (3, 5) to contact an adjacent end wall (2, 4) in order to provide a stop ridge to prevent relative displacement between the walls (¶0061).  One of ordinary skill in the art would have found it obvious to incorporate a flange to the sidewall of Radar to contact adjacent side wall as suggested by Zelko in order to provide a stop to prevent relative displacement between the walls.

Claim(s) 5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radar in view of Hsu, Stonier and US 2009/0159593 to Apps.
Regarding claim 5, 9-10, the modified Radar teaches the crate of claim 1 but does not teach a channel formed on inner surface of sidewall and pin of end wall that moves along in channel between erect and collapsed configuration.  However, Apps discloses crate (Fig 1) having a curved channel (24) on inner surface of side wall (14) with a pin (21) extending from a side edge of end wall in direction parallel to end axes and on adjacent end panel aligning to reconfigured between erect and collapsed configuration (Fig 6, ¶0023).  One of ordinary skill in the art would have found it obvious to incorporate channel and pin structure to the Radar crate as suggested by Apps in order to facilitate configuration between erect and collapsed positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735